Citation Nr: 0203460	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  95-16 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a residual shell fragment wound scar under the shin of 
the right leg.


REPRESENTATION

Appellant represented by:	Victor Jimenez Balado, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953; he earned the Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 hearing officer's decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
shell fragment wound scar under the shin of the right leg and 
assigned a 10 percent disability rating.

The Board remanded the issue listed on the title page of this 
decision in June 2000 for further development.  The issue has 
returned for appellate review.

The Board notes that, pursuant to the Board's June 2000 
decision granting service connection for a right knee 
condition, in an August 2000 decision, the RO assigned a 10 
percent rating.  The veteran filed a timely notice of 
disagreement with respect to this initial rating; however, 
the RO has not issued a statement of the case.  This will be 
discussed in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The veteran's residual shell fragment wound scar under the 
shin of the right leg is tender but not subject to repeated 
ulceration or productive of functional impairment.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a 
residual shell fragment wound scar under the shin of the 
right leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that an evaluation in excess of 10 
percent for his residual shell fragment wound scar under the 
shin of the right leg is warranted.  Initially, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001) (VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 112 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well-grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5103A; see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing this law were also recently promulgated.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statements of the case clarified what evidence would be 
required to establish an evaluation in excess of 10 percent 
for his residual shell fragment scar under the shin of the 
right knee.  The veteran responded to the RO's communications 
with additional evidence and argument, curing (or rendering 
harmless) any earlier notification omissions that the RO may 
have made.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the September 2001 VA examination report of 
record.  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claim for 
a rating in excess of 10 percent for the residual shell 
fragment scar is from an original rating.  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

However, the Board concludes that the veteran was not 
prejudiced by this error in the circumstances of this case.  
The RO's statement of the case provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for the service-connected disability.  
The September 1995 statement of the case (which is titled 
incorrectly as a "supplemental statement of the case" in the 
record) indicated that all the evidence of record at the time 
of the May 1995 rating decision was considered in assigning 
the original disability rating for the veteran's residual 
shell fragment wound scar of the right leg.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The RO, in effect, considered whether the facts 
showed that the veteran was entitled to a higher disability 
rating for this condition for any period of time since his 
original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected residual shell fragment scar of the 
right leg.  Any error to the veteran by the RO's phrasing of 
the issue on appeal in the statement of the case was not 
prejudicial to him.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2001).

The veteran has been rated pursuant 38 C.F.R. Part 4, 
Diagnostic Code 7804 (2001).  Scars that are superficial, 
tender and painful on objective demonstration warrant a 10 
percent maximum evaluation under Diagnostic Code 7804.  This 
is the maximum rating permitted under Diagnostic Code 7804.  
Based on a review of the record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's residual shell fragment wound 
scar for the following reasons.

First, the veteran's service records indicate that the 
veteran sustained a superficial wound as a result of the 
shell fragment wound.  For example, according to medical 
records provided by the Office of the Surgeon General (SGO), 
in June 1953, the veteran was admitted for treatment of a 
laceration from a missile with no nerve or artery involvement 
in his lower leg.  According to the SGO records, the 
causative agent was due to explosive projectile shells.  In 
short, according to the SGO records, the veteran sustained a 
shell fragment wound of the leg that resulted in no nerve or 
artery involvement.  The veteran's July 1953 release from 
active duty examination report is negative for residual 
injury or scarring of the veteran's right leg.  Therefore, 
the veteran's service records indicate that the shell 
fragment wound was superficial.

Second, the post-service medical evidence fails to support a 
rating in excess of 10 percent for the residual shell 
fragment wound scar under the shin of the right leg.  For 
example, according to an April 1994 VA examination report, 
the examiner summarized the history of the veteran's shell 
fragment injury as outlined in the service records above.  
Physical examination revealed that there was no tissue loss 
comparison between the right and left legs.  There were no 
muscles penetrated between the right and left leg.  There 
were several scars on the right knee anterior aspect of the 
patella.  There was a one-centimeter long warm two-millimeter 
wide scar tender to palpation with loss of color.  There were 
three brownish scars due to arthroscopy.  On [s]hin medial 
aspect there was a one-centimeter long, two-millimeter 
circular scar tender to palpation.  On distal [s]hin on right 
leg there was a 2.5 centimeter long and .5 millimeter wide 
circular scar tender to palpation and with loss of color.  
There were no adhesions.  The examiner diagnosed residual 
scar of the right leg from shell fragment wounds. 

Furthermore, the Board considered a private October 1995 
orthopedic examination report but found that it is not 
probative because the veteran's private physician did not 
discuss the residual shell fragment scars.  This is true for 
most of the post-service medical evidence of record.  
Therefore, the Board does not find this private post-service 
medical evidence probative as to the issue on appeal.   

According to a September 2001 VA examination report, the 
veteran disclosed by history that he was hit by mortar 
fragments in Korea and had a resulting fracture of the right 
ankle.  The veteran did not recall whether he had stitches as 
a result of the fragment wounds.  He recalled waking up and 
having a cast on his right ankle.  The veteran claimed that 
he had at least five shell fragment scars.  He described an 
aching pain on the scar area and difficulty walking due to 
pain.  He also described weakness and cramps on the right 
lower extremity are experienced.  

Physical evaluation revealed a scar on the anterior aspect 
that was one centimeter by 1/2 centimeter.  It was light 
brown, no adherence, nontender to palpation, smooth texture, 
no ulceration, no elevation or depression of the scar, no 
tissue loss.  It was a superficial scar.  There was no 
inflammation, edema, or keloid formation.  There was darker 
color in the rest of the skin (light brown), with no 
disfigurement or limitation of motion by the scar.  Lateral 
to that same scar, there was another scar that was one 
centimeter by one centimeter light brown, nontender to 
palpation, no adherence, smooth texture, no ulceration, no 
elevation or depression of the scar.  There was no tissue 
loss, inflammation, edema, or keloid formation.  It was also 
light brown in color, darker than the rest of the skin, no 
disfigurement, and no limitation of function by that scar.  
There was a third scar, which was on the distal third of the 
right leg, on the lateral aspect, which was 1.2 centimeter by 
.1 centimeter, light brown, nontender to palpation, no 
adherence, smooth texture, no ulceration, no elevation or 
depression of the scar.  No tissue loss, no inflammation, 
edema or keloid formation, darker color than the rest of the 
skin (light brown), no disfigurement and no limitation of 
function by the scar.

The examiner observed that, on the dorsal aspect of his foot, 
he had another scar, which was .5 centimeter by .8 
centimeter, dark brown, nontender to palpation, no adherence, 
smooth texture, no ulceration or breakdown of the skin, with 
no elevation or depression of the scar.  There was no 
underlying tissue loss, edema, inflammation or keloid 
formation.  The scar was darker than the rest of the skin, 
with no disfigurement.  Also, the examiner noted that there 
was no limitation of function by the scar.  On the medial 
malleolus he had a one centimeter by one centimeter scar that 
was brown in color, darker than the rest of the skin, which 
was nontender to palpation, no adherence, with a smooth 
texture, there was no ulceration or skin breakdown, no 
elevation or depression of the scar.  No tissue loss, no 
inflammation, edema or keloid formation was seen.  The scar 
was darker than the rest of the skin.  He had no 
disfigurement or limitation of function by the scar.  

As a result of the examination, the examiner diagnosed 
residuals of mortar wound scars.  In addition, the examiner 
provided the following opinions.  The scars that were seen on 
the right lower extremity were darker in color and it was 
difficult to say if these were in fact scars of a mortar.  In 
addition, the scars appeared to be very superficial.  The 
claims folder and the remand was reviewed by the examiner.  
It was very difficult to precisely tell if these were in fact 
shell fragment wounds incurred in the service.  Color 
photographs of the scars were included.  All scars were 
palpated, while during physical examination and conversation 
with the veteran.  There was no expression of pain upon 
palpation of the scars, no verbalization of pain upon 
palpation of the scars.  All scars noted on physical 
examination had good circulation and there was no ulceration 
at the scars.  There appeared to good peripherovascular 
supply.  After reviewing the veteran's service medical 
records, there was no evidence of fracture of distal fibula 
and lateral malleolus in the service medical record.  There 
were x-ray reports later on dating back to 1994, showing the 
healed fracture of distal fibula and lateral malleolus and 
calcification of the Achilles tendon of the right foot while 
he was in the service.  Therefore, there was not enough 
evidence to link one with the other.  The VA examiner 
concluded that there was no muscle, nor nerve damage, no 
limitation of motion of right lower extremity near ankle.  No 
incoordination, no painful motion, no excess fatigability, no 
weakened motion, noted on the ankle or knee.

As noted above, the RO assigned the maximum rating pursuant 
to Diagnostic Code7804.  The Board, however, has considered 
additional diagnostic codes that are potentially applicable 
in the instant case pertaining to scars under the provisions 
of 38 C.F.R. § 4.118.  Scars which are poorly nourished and 
that repeatedly ulcerate warrant a maximum 10 percent 
schedular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Other scars are rated on limitation of function of 
part affected under Diagnostic Code 7805.

Nevertheless, the Board finds that an additional rating is 
not warranted under Diagnostic Code 7803 or 7805 because the 
veteran's residual scar of the right leg have been described 
repeatedly as well healed and asymptomatic (i.e., not 
painful, tender, adherent to underlying tissue, or resulting 
in limitation of function etc.), there is no basis for an 
evaluation in excess of 10 percent.  See also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

The Board has considered the relevant diagnostic codes under 
38 C.F.R. § 4.73; however, the preponderance of the medical 
evidence, as shown by the September 2001 VA examiner, reveals 
no residual muscle injury as a result of the residual shell 
fragment scar.  The Board finds the September 2001 VA 
examination report compelling because the findings were based 
on a thorough review of the record.  Furthermore, the VA 
examiner clearly explained and supported the medical 
conclusions.  Thus, the Board finds that the preponderance of 
evidence is against a rating in excess of 10 percent on the 
basis of muscle injury.  38 C.F.R. § 4.73.

The Board has also considered the evidence of record that 
favors the veteran's claims discussed above, which 
essentially is comprised of the veteran's March 1994 and May 
1998 hearings before a hearing officer at the RO and his 
written statements.  Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  It is important to note that, 
although the veteran testified that he is trained in the 
medical field as an emergency room physician, the 
preponderance of the evidence, as discussed above, is against 
a rating in excess of 10 percent.  Although the veteran 
complains of right leg pain and impairment that warrants a 
rating in excess of 10 percent, the Board finds that his 
contentions lack probative weight in comparison to the 
objective medical evidence against his claim that did not 
find the symptoms that would warrant a higher rating.

Additionally, the clinical evidence does not show that the 
service-connected residual shell fragment wound scar under 
the shin of the right leg presents such an unusual or 
exceptional disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001).  For example, the evidence does not show that the 
veteran is unable to work as a result of his right leg shell 
fragment scars.  Furthermore, there is no evidence that he 
has been hospitalized after service for this condition.  
Therefore, an extraschedular evaluation is not warranted.  38 
C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against rating in 
excess of 10 percent, the benefit of the doubt doctrine is 
not for application in this regard.  38 C.F.R. § 3.102.

The Board has considered whether staged ratings are warranted 
for the veteran's service connected residual shell fragment 
wound scar under the shin of the right leg; however, at no 
time during the period in question has the disability 
warranted a rating in excess of 10 percent.  See Fenderson, 
12 Vet. App. 119.  In essence the veteran contends and the 
record establishes that the scarring is manifested by the 
tenderness contemplated by the currently assigned evaluation 
of 10 percent.  Diagnostic Code 7804.


ORDER

A rating in excess of 10 percent for a residual shell 
fragment wound scar under the shin of the right leg is 
denied.


REMAND

By rating decision in August 2000, the Board's earlier grant 
of service connection for a knee disorder was implemented and 
a 10 percent disability rating was assigned; the RO notified 
the veteran of this action by letter dated August 25, 2000.  
The veteran specifically disagreed with this rating 
determination by letter received by VA on August 16, 2001.  
As noted in the INTRODUCTION, a statement of the case must be 
issued pursuant to the veteran's notice of disagreement to 
the RO's initial assignment of a 10 percent rating for the 
right knee disorder.  Manlincon.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO should issue a statement of the 
case addressing the issue of whether an 
initial rating in excess of 10 percent 
for the veteran's service-connected right 
knee disorder is warranted and provide 
the appropriate law and regulations; the 
RO should, with the promulgation of the 
statement of the case, inform the 
appellant that to complete the appellate 
process he should complete a timely VA 
Form 9, substantive appeal, and forward 
it to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



